DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,430,420. Although the claims at issue are not identical, they are not patentably distinct from each other because, even though the present claims fail to recite the step of receiving the media/audio content from user equipment, the main actions corresponding to the analysis and processing of said content are the same.

Allowable Subject Matter

Claims 1-20 are believed to be allowable.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements (i.e. Double Patenting Rejection) or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
As recited in the Notice of Allowance for parent application 16/861519 (US patent 11,430,420), the closest prior art of record is the US patent application publication to Balassanian et al. (US 2021/0248983) 
Independent claim 1 specifies analyzing audio content and stipulates the existing work as a modification of an original work. Claim 1 also recites the identification of first composition parameters attributable to the existing work and second composition parameters attributable to the original work in a blockchain ledger, wherein a search is conducted in the blockchain ledger for one or more composition parameters having similarities to the first or second composition parameters, and the similar parameters found being reported.
Balassanian et al. teaches searching for matching metadata (see paragraph [0135]), adjusting or modifying parameters for searching (see paragraph [0136]), and storing properties or parameters as metadata (see paragraph [0284)]).
The disclosures of Balassanian et al. are distinct from searching for a plurality of composition parameters in the blockchain ledger having similar attributes to the first or second composition parameters and reporting any works having similar composition parameters found during the searching as currently recited in claim 1.
Balassanian further fails to disclose or suggest searching a blockchain ledger for one or more works having similar composition parameters to the adjusted composition parameters; and reporting any works having the similar composition parameters, as recited by independent claim 13.
Still further, Balassanian fails to disclose or suggest searching, by the processing system, for the composition parameters in a blockchain ledger for one or more matching works having similar composition parameters; and providing, by the processing system, a performance of the audio content, as permitted by any matching works found during the searching, wherein the performance is personalized for the user based on a location of the user, a mood of the user, a profile of the user, or a combination thereof, as recited by independent claim 15.
The US patent application publications to Glasser (US 2021/0109902) and Madisetti et al. (US 2020/0260147) were previously cited in the parent application as references of note. However, they fail to disclose all the limitations of the present claims, or cure the deficiencies of Balassanian.
After a thorough search and consideration of the prior art, no references could be found, which teach or fairly suggest, alone or in combination, all the claimed elements of the present invention. Therefore, independent claims 1, 13 and 15, and their dependent claims 2-12, 14 and 16-20, have been deemed allowable.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        12/15/2022